Pursuant to Ind. Appellate Rule 65(D),

                                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                       Aug 08 2012, 8:59 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
case.                                                          of the supreme court,
                                                               court of appeals and
                                                                      tax court




APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

JUSTIN C. WOODHOUSE                             GREGORY F. ZOELLER
Bunker Hill, Indiana                            Attorney General of Indiana

                                                NICOLE M. SCHUSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

JUSTIN C. WOODHOUSE,                            )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )      No. 08A05-1111-PC-614
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Respondent.                     )


                    APPEAL FROM THE CARROLL CIRCUIT COURT
                       The Honorable Kurtis G. Fouts, Special Judge
                              Cause No. 08C01-1103-PC-2


                                      August 8, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                             STATEMENT OF THE CASE

       Justin Woodhouse appeals the post-conviction court’s denial of his petition for

post-conviction relief.

       We affirm.

                                         ISSUE

       Woodhouse presents two issues for our review, which we restate as one: whether

the post-conviction court erred by denying Woodhouse’s petition.

                          FACTS AND PROCEDURAL HISTORY

       In May 2000, Woodhouse pleaded guilty to one count of theft as a Class D felony

pursuant to a plea agreement in the Carroll County Circuit Court. See Ind. Code § 35-43-

4-2 (1985). Woodhouse was sentenced to three years with all but six months suspended

and was placed on probation for the remainder of the three-year sentence.

       On July 19, 2002, a petition to revoke Woodhouse’s probation was filed. The

petition was served on Woodhouse on July 29, 2002 while he was in the Newton County

jail on unrelated charges. Woodhouse first appeared in court on the pending petition to

revoke probation over seven years later on November 20, 2009. A second petition to

revoke probation was filed on December 2, 2009. On June 11, 2010, a third petition to

revoke Woodhouse’s probation was filed.

       On August 13, 2010, Woodhouse admitted to violating the conditions of his

probation as charged in the first and second petitions to revoke; no admission was made

on the third petition to revoke. The trial court revoked two years of Woodhouse’s

previously-suspended sentence, terminated his probation as unsuccessful, and gave him

                                            2
thirteen days of jail time credit. Woodhouse later sent a letter to the court requesting that

the court grant him additional credit for the time he served prior to the disposition of his

petitions to revoke. The court treated Woodhouse’s correspondence as a motion to

modify/reconsider the court’s disposition, which it denied.

       On March 21, 2011, Woodhouse filed a petition for post-conviction relief.

Following a hearing, the court denied his petition. It is from this denial that Woodhouse

now appeals.

                             DISCUSSION AND DECISION

       Woodhouse contends that the post-conviction court erred by denying his claims

that he was entitled to additional jail time credit for the time he was incarcerated while

his probation violation was pending and that his right to a timely revocation hearing was

violated.

       A post-conviction petitioner has the burden of establishing the grounds for relief

by a preponderance of the evidence. Ind. Post–Conviction Rule 1(5); West v. State, 938

N.E.2d 305, 309 (Ind. Ct. App. 2010), trans. denied. To the extent the post-conviction

court has denied relief, the petitioner appeals from a negative judgment and faces the

rigorous burden of showing that the evidence, as a whole, leads unerringly and

unmistakably to a conclusion opposite that reached by the post-conviction court. Harris

v. State, 762 N.E.2d 163, 166 (Ind. Ct. App. 2002), trans. denied. A post-conviction

court’s findings and judgment will be reversed only upon a showing of clear error—that

which leaves us with a definite and firm conviction that a mistake has been made. Kistler

v. State, 936 N.E.2d 1258, 1261 (Ind. Ct. App. 2010), trans. denied.

                                             3
         Post-conviction proceedings provide defendants with the opportunity to raise

issues that either were not available on direct appeal or were not known at the time of the

original proceeding. State v. Hernandez, 910 N.E.2d 213, 216 (Ind. 2009). Thus, not all

issues are available in a post-conviction proceeding, and post-conviction proceedings

must be based on grounds enumerated in the post-conviction rules. Id.; See Ind. Post-

Conviction Rule 1(1). Post-conviction proceedings neither provide a substitute for an

appeal nor afford petitioner a “super-appeal.” Reed v. State, 856 N.E.2d 1189, 1194 (Ind.

2006).

         Woodhouse’s claims are not properly raised in a petition for post-conviction relief.

His claim that he should have received additional jail time credit toward his sentence for

violating his probation is a claim that was known at the time of sentencing for his

probation violation and was available for direct appeal. Further, his claim that his right to

a timely revocation hearing was violated is not a proper claim for post-conviction

proceedings because it was known and available from the time of his first hearing in

November 2009 and certainly at the time he was sentenced on his probation violations in

August 2010. Therefore, these claims are not appropriate claims for post-conviction

proceedings.

                                       CONCLUSION

         The court properly denied Woodhouse’s request for post-conviction relief.

         Affirmed.

BAKER, J., and RILEY, J., concur.



                                              4